Title: To George Washington from Henry Knox, 30 May 1791
From: Knox, Henry
To: Washington, George



Sir,
War Department [Philadelphia], 30th May, 1791.

The last Letter which I had the honor to address you was dated on the 17th ultimo. Since which your progressive distance rendered it improper for me to write, as it was almost certain that my Letters could not overtake you.
I now have the honor to address with the expectation of the Letters reaching you at Taylor’s ferry, and a Duplicate to be left at Mount Vernon.
Without entering into details, I shall have the honor at present to submit a general view of the most interesting affairs, relative to the proposed campaign.
The raising of the Levies, in New Jersey, this State, Maryland and Virginia has in general succeeded so well, that I conceived it unnecessary to have recourse to drafting the Militia, which not only seems entangled in some States with embarrassments, but the measure would occasion Substitutes at a much higher rate of compensation, than is allowed by the United States. This inequality in its best state would occasion uneasiness among the troops, and under certain circumstances might cause great evils.
The upper battalion, or that raised on the frontiers of this State has not succeeded, owing to the Militia being drafted, and Substitutes at high compensations being established; but as the Militia have been, or will be shortly dismissed, it is expected the battalion will soon be filled.
The recruiting of the regulars in New Hampshire, Massachusetts and Rhode Island, contrary to all expectations has not sueceeded,

owing as it is said, to the lowness of the pay. The Clothing being now distributed at the respective rendezvouss and the working season arrived, there are better prospects of success.
In Connecticut the service has succeeded better. One full company marched ten days past, and another is completing fast.
By the enclosed Schedule it will appear, that Thirteen hundred and two Regulars and Levies, have marched forward, and will march, on or before the first of June.
The advanced Guard consisting of One hundred and sixty Levies, reached Fort Pitt on the 18th instant, and they would be followed in close succession by other Companies and detachments.
The raising the battalion of rifle men, being part of the Levies in the territory of the United States, south of the Ohio, will have been retarded by the sickness of Brigadier General Sevier, who was dangerously ill at Richmond. But he had recovered, and on the 28th ultimo set out from thence, and assured me he had no doubt of the battalion being completed before the first of June. General Sevier had charge of the money for the battalion, and the Clothing moved from Richmond on the 25th ultimo—together with all the Goods necessary for Governor Blount’s treaty with the Cherokees, to be held on the last day of the present month.
From the train in which the business is in, I think it may be relied upon that about One thousand Regulars and Levies, will be on their march before the 20th of June—this opinion includes Sevier’s battalion—and the further number of Five hundred: before the first of July. This would make the number Two thousand eight hundred regulars and Levies, to which the number of Two hundred and fifty of the old troops who may be collected, may be added.
All the troops which shall march in the course of June, may be expected at the farthest to be at Fort Washington by the 15th of August. Hence it would appear that reliance may be had upon about Three thousand being assembled at Fort Washington, at the latest by the month of September. That period will be considerably later than was at first contemplated, but by good information, it will be the proper time.
I shall in due season communicate these prospects to Major General St Clair, and if he should judge the force inadequate to

the appearances, he must be empowered to call forth the additional number he shall think necessary from the Kentucky Militia, to act either conjointly or collaterally with the Army as he shall think proper.
The frontiers, as far as I have been informed, although much alarmed, have not been greatly injured. The mischiefs and depredations on the frontiers of this State, and Ohio county in Virginia, would appear to have been committed by the Delawares and Wyandots, and flowing directly from the murder of the friendly indians of those tribes by the party headed by Captain Brady on the 10th of March last.
The Cornplanter continues firmly attached to the United States, although some of his party was plundered and abused by the people of Westmoreland county of this State. Notwithstanding this circumstance, he with a large number of his people assembled in and about Fort Franklin on french creek, on a report of a large body of Western indians being in the vicinity with hostile intentions.
Colonel Procter made all possible expedition, but could not meet the Cornplanter, until the 8th of April, which was effected at Fort Franklin. Although it was Procter’s earnest desire to have gone forward to the western indians from Fort Franklin, yet the indians conceived that they should not be justified by their tribes, without making a previous communication. They dispatched their Runners to call a Council at Buffaloe creek, and Colonel Procter accompanied them to that place.
If the business be approved, the Cornplanter proposes himself to accompany Colonel Procter, with Two hundred Warriors.
This detention will retard General Scott’s desultory expedition, as it would not have a good appearance, to strike the Wabash indians first and invite them to peace afterwards.
Major General St Clair left Fort Harmar on the Muskingum, on the 2d of this month, intending to go to Lexington to concert measures with General Scott.
Major General Butler is at Fort Pitt—He will at present employ part of the Levies, so as to dismiss the Militia who were called out in consequence of the orders of the 10th of March last. Although it may be supposed by some people that the County Lieutenants have called out a greater number of men than actual circumstances rendered necessary, yet I am convinced as

the measure respects the reputation and dignity of the General government that it was right.
The Ordnance, Military stores, Medicines and Quarter Masters Stores, necessary for the Campaign, have been forwarded to Fort Pitt.
The force and the preparations, of all kinds, are in as much forwardness as the circumstances of the case would possibly admit, and I flatter myself as much as the public interests require.
The Vice President, the Secretary of State, and the Secretary of the Treasury, concurring with me in the propriety of assembling the Senekas, and others of the six Nations at this crisis, not only to prevent their joining the hostile indians—but, if necessary to induce them to join the troops of the United States: I have instructed Colonel Pickering accordingly—The 17th of June is the time, and the painted Post the place, at which the Council is to be held.
The goods necessary for the treaty have been forwarded to Colonel Pickering, and all the other necessary arrangements made.
I beg you to accept this general information until I shall have the honor to submit to you all the particular details which you may require.
Anxious that your journey may have been productive of health and satisfaction, I have the honor to be, With the most perfect Respect, Your Obedient humble servt

H. Knoxsecy of War

